Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 7-21 are pending in the application.
	Claims 7-11 are withdrawn from consideration.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 102
Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. US Patent Publication No. 2017/0262277 (“Endo”).
Applicant has canceled claim 1 and added new independent claims 12, 17, and 21.   Applicant’s amendment has necessitated new grounds of rejections, and accordingly, this rejection is final.  
Applicant argued that Endo does not teach that server notifies the communicator of a transmission notice and the controller outputs to the communicator a signal indicating whether the setting information of the transmission notice is acceptable for the controller (See Remarks, p. 19).
In response, the examiner disagrees that the Endo does not teach the limitations.  Endo discloses management server 110 transmitting update permission request to the DCM 131 (para. [0114]), which is “a transmission notice indicating the server is ready to transmit the setting information. The ECU of the vehicle outputs a response indicating whether the server is permitted or not to send the update (para. [0062],[0114]), which teaches the “the controller outputs to the communicator a signal indicating whether the setting information of the transmission notice is acceptable for the controller.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not support the limitation, “the communicator disconnects communication with the server when the controller controls automatic driving of the working machine so that the communicator receives, from the controller, the signal indicating that the setting information of the transmission notice is not acceptable.” (emphasis noted)
The specification discloses the communicator disconnecting from the server when the controller controls automatic driving of the working machine so that the setting information is not received (para. [0130],[0146] “so that the setting information is not received.”).  The specification does not describe the communicator disconnecting communication with the server so that the communication receives, from the controller, the signal indicating that the setting information is not acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US Patent Publication No. 2017/0262277 (“Endo”) in view of David et al. US Patent Publication No. 2020/0174779 (“David”).

Regarding claim 12, Endo teaches a communication system for a working machine, comprising: 
a server; and the working machine including a machine body and a working device coupled to the machine body for performing work, the machine body including a communicator to communicate with the server, and a controller connected to the communicator via an in-vehicle network (see fig. 1.  management server 110.  see fig. 3A-3B.  see ECU 300 with CPU 331), 
the controller configured to control the machine body and/or the working device based on setting information which relates to control of the machine body and/or the working device (see fig. 3A-3B.  para. [0073] ECU… executes software related to the automatic driving function or software related to the driving support function.  implement automatic driving function or the driving support function. para. [0076] ECU), wherein 
the server notifies the communicator of a transmission notice indicating that the server is ready to transmit the setting information to the communicator (para. [0059] DCM 131, connected to the management server.  para. [0114] instruction of an update permission request from the notice instruction portion 605 of the management server 110), 
the communicator outputs the transmission notice to the controller (para. [0071] electronic control unit.  para. [0076] transmitting and receiving information to/from the DCM 131.  para. [0114] notification portion 701 receives instruction of an update permission request), 
the controller outputs, to the communicator, a signal indicating whether the setting information of the transmission notice is acceptable for the controller (para. [0114] transmits, to the management server 110, information indicating that the update permission has been input), 
the communicator transmits, to the server, a response indicating whether the setting information of the transmission notice is acceptable for the controller (para. [0059] DCM 131, connected to the management server.  para. [0114] transmits, to the management server 110, information indicating that the update permission has been input), and 

Endo teaches the communicator to communicate with the server but does not expressly teach the communicator to wirelessly communicate with the server.  
	David teaches a machine body including a communicator to wirelessly communicate with the server (see fig. 1. para. [0028] device 108 communicates information to the server computing system 104. para. [0029] device 108… includes a wireless modem 220).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo with David by enabling the communicator to wirelessly communicate with the server.  One of ordinary skill in the art would have been motivated to do so for benefits such as eliminating the need to provide software updates through a wired, physical connection, and enabling updates at any location wherein the vehicle has a communication link (para. [0019]).

Regarding claim 17, Endo teaches a communication system for a working machine, comprising: 
a server; and the working machine including a machine body and a working device coupled to the machine body for performing work, the machine body including a communicator to wirelessly communicate with the server (see fig. 1.  management server 110.  see fig. 3A-3B.  see ECU 300 with CPU 331), and 
a controller connected to the communicator via an in-vehicle network, the controller configured to control the machine body and/or the working device based on setting information which relates to control of the machine body and/or the working device (see fig. 3A-3B.  para. [0073] ECU… executes software related to the automatic driving function or software related to the driving support function.  implement automatic driving function or the driving support function.  para. [0076] ECU), wherein 

the communicator outputs the transmission notice to the controller (para. [0071] electronic control unit.  para. [0076] transmitting and receiving information to/from the DCM 131.  para. [0114] notification portion 701 receives instruction of an update permission request), 
the controller outputs, to the communicator, a signal indicating whether the setting information of the transmission notice is acceptable for the controller (para. [0059] DCM 131, connected to the management server.  para. [0114] transmits, to the management server 110, information indicating that the update permission has been input), 
the communicator transmits, to the server, a response indicating that the setting information of the transmission notice is acceptable (para. [0115] installation execution portion 702 receives the software of the latest version from the management server), 
the server transmits, to the communicator, the setting information of the transmission notice, upon receipt of the response (para. [0115] installation execution portion 702 receives the software of the latest version from the management server). 
Endo teaches the communicator to communicate with the server but does not expressly teach the communicator to wirelessly communicate with the server.
	Endo does not teach the communicator has a memory to store the setting information of the transmission notice when the setting information of the transmission notice is not acceptable for the controller and the communicator outputs the setting information of the transmission notice stored in the memory after receiving, from the controller, the signal indicating that the setting information of the transmission notice is acceptable.
David teaches a machine body including a communicator to wirelessly communicate with the server (see fig. 2. para. [0028] device 108 communicates information to the server computing system 104. 
Endo discloses outputting a signal indicating that the setting information is acceptable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified communicator of Endo with David’s disclosure by enabling the communicator to wirelessly communicate with the server and providing the communicator with memory to store the setting information, which is outputted when the controller indicates that the setting information is acceptable.  One of ordinary skill in the art would have been motivated to do so for benefits such as eliminating the need to provide software updates through a wired, physical connection and enabling updates at any location wherein the vehicle has a communication link (para. [0019]).  Furthermore, David would have enabled downloaded and storage of the updates for a later period when the controller is ready for the update.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of David and Gomes US Patent Publication No. 2019/0205115 (“Gomes”).


Gomes discloses not performing an update when the controller controls automatic driving of the working machine (para. [0026] Mobile AP, on-board unit (OBU).  Mobile AP… installed in or on private and/or public vehicles.  para. [0202] vehicle operating conditions… as defined in the update metadata are met.  state… may comprise whether the vehicle is stopped, states of various vehicle components and/or system.  para. [0204] direct the OBU to distribute the information update to the vehicle components. para. [0215] status of a vehicle, e.g., an autonomous vehicle).  Endo describes performing updates when the vehicle is stopped, i.e. not when automatic traveling is performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo with Gomes’s disclosure such that the signal indicating that setting information is not acceptable as disclosed by Endo is outputted when the controller controls automatic driving of the working machine.  One of ordinary skill in the art would have been motivated to do so in order to have prevented updates to components when certain components are in use and thus not suitable condition for updating.

Regarding claim 14, Endo teaches the communication system for the working machine according to claim 13, wherein the controller includes an automatic traveling controller to control the automatic driving of the working machine (see fig. 3A-3B.  para. [0073] ECU… executes software related to the automatic driving function or software related to the driving support function.  implement automatic driving function or the driving support function.  para. [0076] ECU), and the automatic traveling 
Gomes discloses not performing an update when the controller controls automatic driving of the working machine (para. [0026] Mobile AP may also be referred to herein as an on-board unit (OBU).  Mobile AP… installed in or on private and/or public vehicles.  para. [0202] vehicle operating conditions… as defined in the update metadata are met.  state… may comprise whether the vehicle is stopped, states of various vehicle components and/or system.  para. [0204] direct the OBU to distribute the information update to the vehicle components. para. [0215] status of a vehicle, e.g., an autonomous vehicle).  Endo describes performing updates when the vehicle is stopped, i.e. not when automatic traveling is performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo with Gomes’s disclosure such that the signal indicating that setting information is not acceptable as disclosed by Endo is outputted during a state of when the controller controls automatic driving of the working machine.  One of ordinary skill in the art would have been motivated to do so in order to have prevented updates to components when certain components are in use and thus not suitable condition for updating.

Regarding claim 15, Endo in view of David teach the communication system for the working machine according to claim 13, further comprising a driving switch connected the controller via the in-vehicle network, the driving switch configured to switch an automatic driving mode or a manual driving mode (Endo: para. [0050] “automatic driving function,” wholly perform a driving operation of a vehicle.  “driving support function” level… driver performs the driving operation for steering, braking), wherein the controller controls the automatic driving of the working machine in the automatic driving mode (para. [0073] ECU… executes software related to the automatic driving function or software related to the driving support function.  implement automatic driving function or the driving support function).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of David and Seo US Patent Publication No. 2012/0015642 (“Seo”).

Regarding claim 16, Endo does not teach the communication system for the working machine according to claim 12, wherein the communicator has a memory to store the setting information, and the communicator is configured to transmit, to the server, the response indicating that the setting information of the transmission notice is not acceptable, when a free capacity of the memory is less than a capacity required for storing the setting information of the transmission notice.
Seo discloses a device that has a memory to store setting information, and the device is configured to transmit, to a server, the response indicating that the setting information of the transmission notice is not acceptable, when a free capacity of the memory is less than a capacity required for storing the setting information of the transmission notice (para. [0049] descriptor contains information on the update file of the firmware, server 150 transmits the descriptor to the mobile terminal.  para. [0050] check a capacity required for storing the update file.  para. [0052] memory is not enough for storing the update file…, transmit an update failure message to the firmware server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communicator of  Endo with Seo such that the communicator has memory to store setting information and to transmit a response indicating that the setting information of the transmission notice is not acceptable, when a free capacity of the memory is less than a capacity required for storing the setting information of the transmission notice.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to prevent transmission of the update when there is insufficient capacity, which would save computing and network resources.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of David and Foster et al. US Patent Publication No. 2021/0255603.

Regarding claim 19, Endo does not teach the communication system for the working machine according to claim 12, wherein the working device includes one selected from a group consisting of a cultivator for cultivating, a fertilizer sprayer for spraying fertilizer, a pesticide sprayer for spraying pesticides, a harvester for harvesting, a mower for mowing pastures, a tedder for diffusing pastures, a raker for raking pastures and a baler for baling pastures.
Foster teaches a working device includes one selected from a group consisting of a cultivator for cultivating, a fertilizer sprayer for spraying fertilizer, a pesticide sprayer for spraying pesticides, a harvester for harvesting, a mower for mowing pastures, a tedder for diffusing pastures, a raker for raking pastures and a baler for baling pastures (para. [0020] equipment (e.g., tractors, harvesters, seeders, tillers, etc.) para. [0025] new equipment configuration code file for a piece of equipment.  para. [0040] automatic or semi-automatic mode of operation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo with Foster’s disclosure of implementing one of the working devices such as a harvester.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling Endo’s invention to be utilized for different types of vehicles and enabled software updates for different types of vehicles.

Regarding claim 20, Endo does not teach the communication system for the working machine according to claim 17, wherein the working device includes one selected from a group consisting of a cultivator for cultivating, a fertilizer sprayer for spraying fertilizer, a pesticide sprayer for spraying pesticides, a harvester for harvesting, a mower for mowing pastures, a tedder for diffusing pastures, a raker for raking pastures and a baler for baling pastures.
Foster teaches a working device includes one selected from a group consisting of a cultivator for cultivating, a fertilizer sprayer for spraying fertilizer, a pesticide sprayer for spraying pesticides, a harvester for harvesting, a mower for mowing pastures, a tedder for diffusing pastures, a raker for raking pastures and a baler for baling pastures (para. [0020] equipment (e.g., tractors, harvesters, seeders, tillers, .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US Patent Publication No. 2017/0262277 (“Endo”) in view of Sumcad et al. US Patent Publication No. 2019/0173951 (“Sumcad”).

Regarding claim 18, Endo teaches a communication system for a working machine, comprising: 
a server; and the working machine including a machine body and a working device coupled to the machine body for performing work, the machine body including a communicator to communicate with the server, and a controller connected to the communicator via an in-vehicle network (see fig. 1.  management server 110.  see fig. 3A-3B.  see ECU 300 with CPU 331), 
the controller configured to control the machine body and/or the working device based on setting information which relates to control of the machine body and/or the working device (see fig. 3A-3B.  para. [0073] ECU… executes software related to the automatic driving function or software related to the driving support function.  implement automatic driving function or the driving support function para. [0076] ECU), 
wherein the server notifies the communicator of a transmission notice indicating that the server is ready to transmit the setting information to the communicator (para. [0059] DCM 131, connected to the management server.  para. [0114] instruction of an update permission request from the notice instruction portion 605 of the management server), 

the controller outputs, to the communicator, a signal indicating whether the setting information of the transmission notice is acceptable for the controller (para. [0059] DCM 131, connected to the management server.  para. [0114] transmits, to the management server 110, information indicating that the update permission has been input).
Endo teaches the communicator to communicate with the server but does not expressly teach the communicator to wirelessly communicate with the server.
Endo discloses the controller controls automatic driving of the working machine and not performing updates under a state of automatic driving (para. [0317] state suitable for update indicates… stops, parked, being charged); and that the communicator receives, from the controller, the signal indicating that the setting information of the transmission notice is not acceptable (para. [0062] inquiry about whether the update is permitted or not.  input of the update permission from the user and transmits it to the management server 110).   
Endo does not teach the communicator disconnects communication with the server when the controller controls automatic driving of the working machine so that the communicator receives, from the controller, the signal indicating that the setting information of the transmission notice is not acceptable.
Sumcad discloses a machine body including a communicator to wirelessly communicate with a server (para. [0033] vehicle 12 with a wireless communications device 30), wherein the communicator disconnects communication with the server to stop accepting setting information (para. [0094] vehicle disconnects from the messaging broker.  para. [0103] vehicle command in publish message.  para. [0106] vehicle 12 sends a disconnect message to the messaging broker… connection has been terminated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo with Sumcad’s disclosure of providing wireless communications with a server and disconnecting communication with a server such that the vehicle .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Sumcad and Foster et al. US Patent Publication No. 2021/0255603 (“Foster”).

 Regarding claim 21, Endo does not teach the communication system for the working machine according to claim 18, wherein the working device includes one selected from a group consisting of a cultivator for cultivating, a fertilizer sprayer for spraying fertilizer, a pesticide sprayer for spraying pesticides, a harvester for harvesting, a mower for mowing pastures, a tedder for diffusing pastures, a raker for raking pastures and a baler for baling pastures.
Foster teaches a working device includes one selected from a group consisting of a cultivator for cultivating, a fertilizer sprayer for spraying fertilizer, a pesticide sprayer for spraying pesticides, a harvester for harvesting, a mower for mowing pastures, a tedder for diffusing pastures, a raker for raking pastures and a baler for baling pastures (para. [0020] equipment (e.g., tractors, harvesters, seeders, tillers, etc.) para. [0025] new equipment configuration code file for a piece of equipment.  para. [0040] automatic or semi-automatic mode of operation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Endo with Foster’s disclosure of implementing one of the working devices such as a harvester.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling Endo’s invention to be utilized for different types of vehicles and enabled software updates for different types of vehicles.



Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Teraoka et al. US Patent Publication No. 2020/0249937 (para. [0110] data indicating a vehicle state transmitted from the vehicle management ECU 19.  para. [0116] gateway… receives the update package 5 including the ECU update data 503.  acquires a state of the vehicle on which the gateway 10 and the ECU are mounted.  execute the software update based on the update script 501 when the state of the vehicle matches the activation condition 5022).

Sarkar et al. US Patent Publication No. 2016/0266886 (para. [0051] place the vehicle in park… both conditions are true.  para. [0053] install the software patch which was previously downloaded).

Deshmukh US Patent Publication No. 2016/0047321 (para. [0003] PTO… coupled to a number of different types of equipment.  balers, harvesters, sprayers.  para. [0048] software update, software is downloaded from the server.  para. [0053] sprayer, fertilizer).

Gomes US Patent Publication No. 2019/0205115 teaches a machine body including a communicator to wirelessly communicate with the server (para. [0026] Mobile AP may also be referred to herein as an on-board unit (OBU).  Mobile AP… installed in or on private and/or public vehicles.  para. [0183] update metadata allows the vehicle to decide whether to perform or not perform a given update.  para. [0199] receives the available information update (e.g., distributed by a cloud-based system), wherein the communicator has a memory to store setting information of transmission notice when the setting information of the transmission notice is not acceptable for a controller and the communicator outputs the setting information of the transmission notice stored in the memory after receiving the signal indicating that the setting information of the transmission notice is acceptable (para. [0202] vehicle operating conditions… as defined in the update metadata are met.  state… may comprise whether the vehicle is stopped, states of various vehicle components and/or system.  para. [0203] save the update information for later application.  para. [0204] direct the OBU to distribute the information update to the vehicle components. para. [0215] status of a vehicle, e.g., an autonomous vehicle).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445